                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG GENESS                                       CIVIL ACTION

                      v.                           NO. 16-876

COMMONWEALTH OF
PENNSYLVANIA

                                             ORDER

        AND NOW, this 16th day of October 2019, upon the Administrative Office of the

Pennsylvania Courts advising of the United States Court of Appeals' October 16, 2019 Order

denying Plaintiffs Motion for summary action on the Administrative Office's appeal in No. 19-

2253 (3d Cir.) and setting a briefing schedule which likely results in a decision in early 2020,

and mindful of the parties' ongoing obligations under our June 24, 2019 and October 11, 2019

Orders (ECF Doc. No. 219,237), it is ORDERED:

        1.     Each party shall file status Memoranda not exceeding three pages on or before

October 21, 2019, representing his or its position as to progress of this matter consistent with

Fed.R.Civ.P. lincluding, by way of example, through the present trial schedule with an

accompanying motion for severance of the Administrative Office for dispositive motions and

trial or deferral of all trial obligations as to all parties until the Court of Appeals resolves the

issues involving the Administrative Office in No. 19-2253 (3d Cir.); and,

       2.      Nothing in this Order affects the parties' ongoing obligations under our October

11, 2019 Order (ECF Doc. No. 237).
